      Case 2:20-cv-00980-WBV-DPC Document 96 Filed 09/17/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

                                                 *
 AHMED BAQER, KLABERT JOSEPH                     *
 GUILLOT, JR., and KLABERT JOSEPH                *
 GUILLOT, SR.,                                   *
                                                 *
                   Plaintiffs;                   *           CIVIL ACTION NO.: 20-00980-
                                                 *           WBV-JCW
                               v.
                                                 *
                                                             JUDGE VITTER
 ST. TAMMANY PARISH GOVERNMENT,                  *
 a/k/a/ ST. TAMMANY PARISH COUNCIL; ST. *                    MAGISTRATE JUDGE PHILLIPS
 TAMMANY PARISH SHERIFF’S OFFICE;                *           CURRAULT
 RANDY SMITH, in his official and individual     *
 capacity; RODNEY J. STRAIN, in his official     *           JURY TRIAL
 and individual capacity; GREG LONGINO, in his *
 official and individual capacity; and LACEY     *
 KELLY, in her official and individual capacity; *
                                                 *
                     Defendants.                 *

*****************************************************************************

                     REQUEST TO AMEND DOCKET ENTRY

Plaintiffs’ Motion to Consolidate and Sever [ECF Doc. No. 95] was mistakenly filed as an “Ex

Parte/Consent” motion. As noted in the body of the memorandum of law in support of the

motion, Defendants partially oppose the relief requested in the motion. Plaintiff respectfully

requests that the docket entry for ECF Doc. No 95 be amended to reflect this designation.

                                             Respectfully Submitted,


                                             By: __/s/ _Nicolette A. Ward__________
                                                    Attorney for Plaintiffs
Dated: September 17th, 2020

                                             Maria B. Glorioso (#24435), T.A.
                                             Vincent J. Glorioso, Jr. (#6064)
                                             THE GLORIOSO LAW FIRM
Case 2:20-cv-00980-WBV-DPC Document 96 Filed 09/17/20 Page 2 of 2




                             2716 Athania Parkway
                             Metairi, LA 70002
                             Tel: (504) 569-9999
                             Fax: (504) 569-9022
                             maria@gtorts.com

                             Devon M. Jacob (pro hac vice)
                             JACOB LITIGATION, INC.
                             P.O. Box 837
                             Mechanicsburg, PA 17055-0837
                             Tel: (717) 796-7733
                             djacob@jacoblitigation.com

                             Antonio M. Romanucci (pro hac vice)
                             Bhavani K. Raveendran (pro hac vice)
                             Nicolette A. Ward (pro hac vice)
                             Ian P. Fallon (pro hac vice)
                             ROMANUCCI & BLANDIN, LLC
                             321 N. Clark Street, Suite 900
                             Chicago, IL 60654
                             Tel: (312) 458-1000
                             Fax: (312) 458-1004
                             aromanucci@rblaw.net, b.raveendran@rblaw.net,
                             nward@rblaw.net, ifallon@rblaw.net
